Baldwin, J.
(concurring in the judgment, but dissenting from the opinion). The plaintiff sued for an excavation made on a Saturday night and the succeeding Sunday in certain oyster grounds, owned and cultivated by him under a designation made in 1876, by the oyster ground committee of the town of New Haven, alleging also that the defendants took away a large quantity of material and oysters, which had been placed on the designated premises by the owners, and that all had been done without notice to him or giving him any opportunity to preserve and protect his property.
The defendants made answer by what was styled a “ Second Defense to all Counts,” that their excavation was made to improve navigation by digging a new and necessary channel, under a permit from the acting secretary of war of the United States, and a license from the board of harbor commissioners for New Haven harbor, and that the plaintiff could have prevented the digging, had he desired, but raised no objection. Copies of the permit and license were annexed.
I dissent from the opinion of the court so far as it holds that this answer was sufficient. It admitted, because it did not deny, that the injury to the oyster grounds was done without notice to the plaintiff or opportunity for him to preserve his oysters and hardening material by removal. That a trespass de bonis asportatis could have been prevented by force, or was met by no protest, does not justify it. If it be assumed that the defendants acted under lawful authority, they *70were, I think, hound so to act as to do no unnecessary injury to the plaintiff. If he had had an oyster-boat or a scow moored in the line of the proposed channel, they would certainly have been bound to remove it or give him a fair opportunity to remove it, before commencing work. He had, it seems to me, an equal right (no special exigency or call for haste being alleged) with respect to his oysters and the hardening material by which his oyster grounds had been improved.
The permit from the acting secretary of war contains a condition that it “ shall not authorize any injury to private property, or invasion of private right.” The office of assistant secretary of war was created in 1890 (U. S. Stat. at Large, Vol. 26, p. 17), and the incumbent is to “perform such duties in the Department of War as shall be prescribed by the Secretary or may be required by law.” The law under which this permit was issued is a section of the appropriation bill of July 13th, 1892 (U. S. Stat. at Large, Vol. 27, p. 110). This provides that “ it shall not be lawful (hereafter) . . . to excavate ... or in any manner to alter . . . the course, location, condition or capacity of any . . . harbor, ... or of the channel of any navigable water of the United States, unless approved and authorized by the Secretary of War.” The Supreme Court of the United States, in considering a prior statute, of which this is an amendment, declined to pass upon the very serious question whether Congress can delegate such powers to the secretary of war. Lake Shore & Michigan Railway v. Ohio, 165 U. S. 365, 368. See United States v. Keokuk & Hamilton Bridge Co., 45 Fed. Rep. 178; United States v. Rider, 50 id. 406; United States v. Moline, 82 id. 592. But if such delegation be possible, it does not follow that so high a discretionary power, involving possible interference with public works authorized by State legislar tion, can be turned over by the secretary of war to the assistant secretary of war, or an “ acting secretary of war.” If, however, the permit issued by the latter is to be deemed valid, I think its effect simply was to protect the party making the excavation from any liability under the laws of the *71United States. License Tax Oases, 5 Wall. 462, 471. His real title to do the work must come from the laws of the State, or from private grant. Nor, by the express terms of the permit, can it avail as a warrant for doing any injury to private property or private right.
That the plaintiff’s oysters and hardening material were his property is unquestionable. He held them subject to the paramount right to improve navigation; but that could only be exercised by private individuals in a reasonable manner, whether acting under State or national authority. Granting, therefore, that by the subsequent ratification the license issued by a majority of the harbor commissioners became, by relation, the act of the board from the date of its original issue, and assuming further that the board could thus authorize one to excavate through another’s grounds, who was not otherwise entitled, it seems to me that the answer was insufficient in that it contained nothing to excuse the injury to the plaintiff’s property which it confesses, and which, as his pleading declared, could have been avoided, had he had reasonable notice and opportunity to preserve it.
In the Superior Court the defendants asked that the jury might be instructed that the burden of proof on the question of the amount of the damages was on the plaintiff.- The request was not complied with, and no allusion to the burden of proof upon this point was made in the charge. This was plainly error, and I concur in the judgment of the court, ordering a new trial.